          Case 1:20-cv-00015-NONE-EPG Document 19 Filed 08/12/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
     JAMES S. BUSH,                                Case No. 1:20-cv-00015-NONE-EPG (PC)
 9
                   Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
10                                                 RECOMMENDING THAT CERTAIN
           v.                                      CLAIMS AND DEFENDANTS BE
11                                                 DISMISSED
     K. SANTORO, et al.,
12                                                 (ECF NOS. 1 & 11)
                  Defendants.
13                                                 OBJECTIONS, IF ANY, DUE WITHIN
                                                   FOURTEEN DAYS
14

15          James S. Bush (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
16   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          Plaintiff filed the complaint commencing this action on January 6, 2020. (ECF No. 1).
18   The Court screened Plaintiff’s complaint. (ECF No. 11). The Court found that only the
19   following claims should proceed past the screening stage: Plaintiff’s claim against Defendant
20   Ibarra and Doe ISU Officers for excessive force in violation of the Eighth Amendment and
21   Plaintiff’s claim against Defendants Hilario and Flowers for deliberate indifference to serious
22   medical needs in violation of the Eighth Amendment. (Id.).
23          The Court allowed Plaintiff to choose between proceeding only on the claims identified
24   above, amending the complaint, or standing on the complaint subject to the Court issuing
25   findings and recommendations to a district judge consistent with the screening order. (Id. at
26   10). On August 7, 2020, Plaintiff notified the Court that he wants to proceed only on the
27   claims identified above. (ECF No. 16).
28          Accordingly, for the reasons set forth in the Court’s screening order that was entered on

                                                      1
          Case 1:20-cv-00015-NONE-EPG Document 19 Filed 08/12/20 Page 2 of 2



 1   April 13, 2020 (ECF No. 11), and because Plaintiff has notified the Court that he wants to
 2   proceed only on his claim against Defendant Ibarra and Doe ISU Officers for excessive force in
 3   violation of the Eighth Amendment and his claim against Defendants Hilario and Flowers for
 4   deliberate indifference to serious medical needs in violation of the Eighth Amendment (ECF
 5   No. 16), it is HEREBY RECOMMENDED that all claims and defendants be dismissed, except
 6   for Plaintiff’s claim against Defendant Ibarra and Doe ISU Officers for excessive force in
 7   violation of the Eighth Amendment and Plaintiff’s claim against Defendants Hilario and
 8   Flowers for deliberate indifference to serious medical needs in violation of the Eighth
 9   Amendment.
10          These findings and recommendations will be submitted to the United States district
11   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
12   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
13   file written objections with the Court. The document should be captioned “Objections to
14   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
15   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
16   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
17   (9th Cir. 1991)).
18
     IT IS SO ORDERED.
19

20
        Dated:     August 11, 2020                            /s/
21                                                       UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28


                                                     2
